DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-14, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner notes that the amended claims clarify two important aspects of the proposed invention.
For the considerations under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50), the amendment language:  “receiving an input of a coded video bitstream that corresponds to a video sequence to be recovered by the decoder for display” particularly limits the claimed steps of evaluating data to a practical application, in this case, decoding a received video bitstream for display.
For the considerations under 35 U.S.C. 103, the amendment language “decoding the distance offset index to determine a distance offset value based on the respective pre-determined mapping table of the distance offset index: … decoding the offset direction index to determine an offset direction based on the respective pre-determined mapping table of the offset direction index,” directs the claims to limit the number of offset values and offset directions used to only the values stored in the “the respective pre-determined mapping table” for each variable, thus “the proposed method can be regarded as a quantized version of signaling affine parameters.”  See Specification, Paragraph 174.  This effectively compresses the data for these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483